PER CURIAM.
Appellant was convicted of attempted second degree murder and battery. He argues that the trial court erred in allowing the state to cross-examine him on a statement he made to a detective because it was beyond the scope of direct examination. We find no abuse of discretion. Appellant also argues that the victim, a former crack user, should not have been allowed to testify that he had stopped using crack and was enrolled in a recovery program. Athough we agree this evidence was not admissible, it was harmless.

Affirmed.

STEVENSON, C.J., KLEIN and SHAHOOD, JJ., concur.